In order to impose upon defendant the duty of exercising ordinary and reasonable care not to injure him while alighting from the train — including the obligation to allow him a reasonable time to safely alight — it was necessary to show that defendant's conductor, or some other responsible trainman, knew or had notice that he was not a passenger and that he intended to leave the train as soon as his mission was accomplished. So. R. Co. v. Patterson, 148 Ala. 77, 41 So. 964, 121 Am. St. Rep. 30; Whaley v. L.  N. R. Co., 186 Ala. 72,65 So. 140, 52 L.R.A. (N.S.) 179.
As to this, the allegations of the complaint are ambiguous and do not clearly show that plaintiff's purpose in going upon the train, viz., to assist a passenger and not to become a passenger himself, was known to the conductor, Both counts were fairly subject to the grounds of demurrer pointing out this defect, but the ambiguity was fully removed by the oral charge of the court requiring such knowledge as a basis for defendant's liability. Overruling the demurrer on this point was, therefore, not prejudicial to defendant, and would not justify a reversal of the judgment.
The demurrer also challenged the sufficiency of each count of the complaint as to its allegations of damage suffered. Although these allegations are a little more specific than those condemned in City Delivery Co. v. Henry, 139 Ala. 161,165, 34 So. 389, as being insufficient on demurrer, it is insisted that they clearly violate the principles of pleading there declared; viz., that a defendant haled into court to answer a complaint for personal injuries inflicted upon him —
"is entitled to be apprised by the complaint, at least as to the physical injuries the plaintiff has suffered. The plaintiff must prove what such injuries were, and the defendant has a right to have them stated in the complaint with certainty and definiteness to a common intent that it may be prepared to rebut the case she proposes to lay before the jury, or, in other words, 'while it is unnecessary that the complaint should describe in detail all the characteristics and consequences of the injuries or wounds sustained, and extreme particularity is not required, actual known facts as to the injuries and their results should be stated with such reasonable accuracy as the circumstances of the case will permit, in order that the adverse party may be informed of their nature *Page 256 
and extent.' " 16 Ency. Pl.  Pr. 377; Sloss-Sheffield Steel 
Iron Co. v. Mitchell, 161 Ala. 278, 49 So. 851.
See, also, Birmingham Ry., Light  Power Co. v. Chastain,158 Ala. 421, 427, 48 So. 85; Birmingham Ry., Light  Power Co. v. Brown, 150 Ala. 327, 331, 332, 43 So, 342.
In the instant case, under the rule stated, the writer was inclined to the view that the complaint should have stated at least the location and extent of the bruises complained of, but he has yielded to the view of his associates that the allegation is fairly informatory and not subject to the demurrer for insufficiency.
The only physical injury plaintiff complained of was that he had been bruised. This did not comprehend a broken or fractured rib, and hence defendant's requested instruction that plaintiff could not recover for the fracture of a rib was erroneously refused. Mobile L.  R. Co. v. Therrell, 205 Ala. 555,88 So. 677.
So, also, expense incurred for medicine and medical attention, which was a special damage not claimed in the complaint, was not recoverable and should have been excluded as requested by defendant in writing. Williams v. Hayes,16 Ala. App, 321, 77 So. 915; Hanchey v. Brunson, 175 Ala. 236, 243,56 So. 971, Ann. Cas. 1914C, 804.
For the errors noted, the judgment will be reversed, and the cause remanded for another trial.
Reversed and remanded.
ANDERSON, C. J., and THOMAS and BOULDIN, JJ., concur.